Exhibit 10.1

 

ASSIGNMENT OF LEASE AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT OF LEASE AND ASSUMPTION AGREEMENT (“Assignment”) is made and
entered into as of the 29th day of May, 2008, by and between NITROMED, INC., a
Delaware corporation, having an office at 45 Hayden Avenue, Suite 3000,
Lexington, Massachusetts 02421 (“Assignor”) and CUBIST PHARMACEUTICALS, INC., a
Delaware corporation, having an office at 65 Hayden Avenue, Lexington,
Massachusetts 02421 (“Assignee”).

 

W I T N E S S E T H

 

WHEREAS, Assignor is the tenant under that certain lease dated February 23, 2007
(the “Lease”), by and between Assignor and The Realty Associates Fund VI, L.P.,
a Delaware limited partnership (the “Landlord”).

 

WHEREAS, a copy of the Lease pertaining to the premises described therein (the
“Premises”) is attached hereto and made a part hereof as Exhibit A.

 

WHEREAS, capitalized terms that are used herein without definition shall have
the respective meanings set forth in the Lease.

 

NOW, THEREFORE, in consideration of the sum of ten dollars ($10.00) and for
other good and valuable consideration, the mutual receipt and legal sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:

 


1.             ASSIGNOR HEREBY ASSIGNS TO ASSIGNEE THE ESTATE OF ASSIGNOR AS
TENANT CREATED BY THE LEASE, TOGETHER WITH: (A) ALL OF ASSIGNOR’S RIGHT, TITLE
AND INTEREST IN, TO AND UNDER THE LEASE ATTACHED HERETO AS EXHIBIT A AND THE
PREMISES DEMISED THEREBY, WHICH PREMISES ARE MORE PARTICULARLY DESCRIBED IN THE
LEASE; (B) ANY AND ALL RIGHTS TO EXTEND OR RENEW THE LEASE; AND (C) ANY AND ALL
OTHER RIGHTS AND OPTIONS GRANTED TO ASSIGNOR AS THE TENANT THEREUNDER, TO HAVE
AND TO HOLD THE SAME UNTO ASSIGNEE, ITS SUCCESSORS AND ASSIGNS, FROM AND AFTER
THE “EFFECTIVE DATE” (AS THAT TERM IS DEFINED IN SECTION 10 OF THIS ASSIGNMENT).


 


2.             ASSIGNEE HEREBY ACCEPTS THE ASSIGNMENT OF THE LEASE FROM ASSIGNOR
AND HEREBY ASSUMES THE OBLIGATION TO OBSERVE AND PERFORM ALL OF THE TERMS,
COVENANTS AND CONDITIONS THEREOF TO BE OBSERVED OR PERFORMED BY ASSIGNOR
THEREUNDER FROM AND AFTER THE EFFECTIVE DATE.


 


3.             ASSIGNOR SHALL REMAIN LIABLE FOR AND WILL HOLD ASSIGNEE HARMLESS
AND INDEMNIFY ASSIGNEE AGAINST ANY AND ALL CLAIMS AND/OR LIABILITIES ARISING
FROM OR IN CONNECTION WITH THE LEASE PRIOR TO THE EFFECTIVE DATE HEREOF.
ASSIGNEE SHALL BE LIABLE FOR AND WILL HOLD ASSIGNOR HARMLESS AND INDEMNIFY
ASSIGNOR AGAINST ANY AND ALL CLAIMS AND/OR LIABILITIES ARISING FROM OR IN
CONNECTION WITH THE LEASE FROM AND AFTER THE EFFECTIVE DATE HEREOF.


 


4.             ASSIGNOR REPRESENTS AND WARRANTS THAT:


 


(A)           THE LEASE IS IN FULL FORCE AND EFFECT AND IS ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  THERE EXISTS NO DEFAULT OR CONDITION WHICH, WITH THE
GIVING OF NOTICE, THE PASSAGE OF

 

--------------------------------------------------------------------------------


 


TIME OR BOTH, COULD BECOME A DEFAULT BY ASSIGNOR OR, TO ASSIGNOR’S KNOWLEDGE, BY
LANDLORD UNDER THE LEASE.


 


(B)           OTHER THAN ASSIGNOR, THERE ARE NO PARTIES IN POSSESSION OR PARTIES
HAVING ANY CURRENT OR FUTURE RIGHT TO OCCUPY THE PREMISES DURING THE TERM OF THE
LEASE.


 


(C)           THE COPY OF THE LEASE ATTACHED HERETO AS EXHIBIT A IS A TRUE AND
CORRECT COPY OF THE LEASE, AND THERE HAVE BEEN NO MODIFICATIONS OR AMENDMENTS TO
THE LEASE.


 


5.             IN CONNECTION WITH THE ASSIGNMENT OF THE LEASE FROM ASSIGNOR TO
ASSIGNEE, THE FOLLOWING TERMS AND CONDITIONS SHALL APPLY:


 


(A)           NOTWITHSTANDING THIS ASSIGNMENT, ASSIGNOR SHALL HAVE THE RIGHT TO
OCCUPY APPROXIMATELY 4,000 SQUARE FEET OF OFFICE SPACE (THE “SUBLEASED OFFICE
SPACE”) IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THAT CERTAIN SUBLEASE OF
EVEN DATE HEREWITH BETWEEN ASSIGNEE, AS SUBLANDLORD, AND ASSIGNOR AS SUBTENANT
(THE “SUBLEASE”).


 


(B)           ON OR BEFORE JUNE 1, 2008, ASSIGNOR SHALL DELIVER POSSESSION OF
THE PREMISES TO ASSIGNEE WITH ALL OF ASSIGNOR’S PERSONAL PROPERTY IN PLACE. 
ASSIGNOR, IN ITS CAPACITY AS SUBTENANT, SHALL BE RESPONSIBLE FOR REMOVING ITS
ITEMS OF PERSONAL PROPERTY LOCATED WITHIN THE SUBLEASED OFFICE SPACE AND THE
LARGER PREMISES AT ASSIGNEE’S REQUEST IN ACCORDANCE WITH THE SUBLEASE.


 


(C)           ASSIGNOR SHALL PAY FOR ALL UTILITIES AND OTHER SERVICES USED AT
THE PREMISES PRIOR TO THE EFFECTIVE DATE HEREOF.  EXCEPT AS OTHERWISE SET FORTH
IN THE SUBLEASE, ALL UTILITIES AND OTHER SERVICES FROM AND AFTER THE EFFECTIVE
DATE HEREOF SHALL BE AT THE SOLE COSTS AND EXPENSE OF ASSIGNEE.


 


(D)           THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT THE SECURITY DEPOSIT
HELD BY THE LANDLORD UNDER THE LEASE SHALL BE RETURNED BY LANDLORD TO ASSIGNOR
IN ACCORDANCE WITH THE TERMS OF THAT CERTAIN CONSENT TO ASSIGNMENT OF LEASE
DATED AS OF EVEN DATE HEREWITH (THE “CONSENT”).  ASSIGNEE FURTHER ACKNOWLEDGES
AND AGREES THAT ASSIGNEE, IN ACCORDANCE WITH THE TERMS OF THE CONSENT, SHALL BE
SOLELY RESPONSIBLE FOR PROVIDING LANDLORD WITH A SUBSTITUTE SECURITY DEPOSIT OR
ANY OTHER COLLATERAL OR SECURITY THAT MAY BE REQUIRED BY LANDLORD UNDER THE
LEASE.


 


(E)           FOR PURPOSES OF SECTION 1.22 AND SECTION 41 OF THE LEASE, THE
ASSIGNEE’S ADDRESS SHALL BE AS FOLLOWS:


 

Cubist Pharmaceuticals, Inc.
65 Hayden Avenue
Lexington, MA 02421
Attn:  Chief Financial Officer

 


6.             ALL TIMES SET FORTH HEREIN SHALL BE OF THE ESSENCE.


 


7.             ASSIGNOR AND ASSIGNEE EACH REPRESENT AND WARRANT ONE TO THE OTHER
THAT NEITHER OF THEM HAS EMPLOYED ANY BROKER IN CONNECTION WITH THE NEGOTIATIONS
OF THE TERMS OF THIS

 

2

--------------------------------------------------------------------------------


 


ASSIGNMENT OR THE EXECUTION HEREOF.  ASSIGNOR AND ASSIGNEE HEREBY AGREE TO
INDEMNIFY AND TO HOLD EACH OTHER HARMLESS AGAINST ANY LOSS, EXPENSE OR LIABILITY
WITH RESPECT TO ANY CLAIMS FOR COMMISSIONS OR BROKERAGE FEES ARISING FROM OR OUT
OF ANY BREACH OF THE FOREGOING REPRESENTATION AND WARRANTY.


 


8.             THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


9.             ASSIGNOR AND ASSIGNEE EACH REPRESENT AND WARRANT TO THE OTHER
THAT THEY HAVE ALL REQUISITE AUTHORITY TO ENTER INTO THIS ASSIGNMENT AND TO BE
BOUND BY ALL TERMS AND PROVISIONS SET FORTH HEREIN.  THIS ASSIGNMENT IS MADE
PURSUANT TO, AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS.


 


10.           THE EFFECTIVE DATE OF THIS AGREEMENT SHALL BE THE DATE OF DELIVERY
TO ASSIGNOR AND ASSIGNEE OF THE LANDLORD’S CONSENT TO THIS ASSIGNMENT.


 


11.           THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL.  SIGNATURES RECEIVED BY FACSIMILE OR EMAIL
SHALL BE DEEMED ORIGINAL SIGNATURES.


 

Signature page follows.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal as of the day and year first above written.

 

 

 

ASSIGNOR

 

 

 

WITNESS:

 

NITROMED, INC., a Delaware corporation

 

 

 

 

 

 

/s/ Matthew A. Ebert

 

By

/s/ Kenneth M. Bate

 

 

Name:

Kenneth M. Bate

 

 

Title:

President and Chief Executive Officer

 

 

thereunto duly authorized

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

WITNESS:

 

CUBIST PHARMACEUTICALS, INC., a
Delaware corporation

 

 

 

 

 

 

/s/ Sharon Noble

 

By

/s/ Tamara L. Joseph

 

 

Name:

Tamara L. Joseph

 

 

Title:

SVP, General Counsel & Secretary

 

 

thereunto duly authorized

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Lease

 

Please see Exhibit 10.31 to NitroMed, Inc.’s Annual Report on Form 10-K for the
year ended December 31, 2006, filed with the Securities and Exchange Commission
on March 8, 2007, for a copy of the Lease.

 

1

--------------------------------------------------------------------------------